        Case 1:19-cr-00382-AKH Document 26 Filed 05/30/19 Page 1 of 1

                            ALVIN K. HEL LER STE IN
                       UNITED STATES DIS TRI CT JUD GE
                       UNITED STATES DIS TRI CT COU RT
                      SOU THE RN DIS TRI CT OF NEW YO rrR K= ===
                                                                     === ==: =:;
                              500 PEA RL STR EET    [usnc ::.11:' ·,            ;-i
                           NEW YOR K, NY 10007-1581 ' nnct :1,r' PT
                                 (212) 805-0152     !: .. - . d ,         1



                                                             II i·,LECTRONICALL"1' FILED'
                                                             l ~oc #:               I-::
 TO:          Con cern ed Part ies                           ~m FILED:        bj ;i o~     !
 FRO M:      Brig itte Jones, Cou rtroo m Dep uty                 Date : 5/30/19
             by Ord er of Judg e Alvin K Hellerstein


RE: U.S. v. David Smo therm an- 19 Cr. 382 (AKH)

The pre- trial conf. previously set for May 30th at 2:00 pm
                                                            is here by
adjo urne d.

You are here by notified that you are requ ired to appe ar
                                                           for a pre- trial conf.
             Date:    6/11/19
             Time:    11 :00 a.m.
             Place:   U.S. Cou rtho use - Sout hern Dist rict of New York
                      500 Pear l Stre et
                      Cou rtroo m 14D
                      New York , New York 10007


It is ORD ERE D that counsel to who m this Ord er is·se
                                                         nt is responsible for
faxing a copy to all counsel involved in this case and retai
                                                             ning verification of
such in the case file. Do not fax such verification to Cha
                                                           mbe rs.

                                                   So Ord.ered,



                                                    all~~
                                                              &-sO~(/
